Citation Nr: 0014462	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia. 

2.  Entitlement to service connection for right ankle 
disability. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for otitis.
 
5.  Entitlement to service connection for nicotine 
dependence.
 
6.  Entitlement to service connection for chronic lung 
disability.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 1998 and 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

In correspondence, to include in a July 1999 Form 9, the 
veteran has submitted a claim for a total disability rating 
based on individual unemployability due to service connection 
disabilities (TDIU).  This matter is referred to the RO for 
appropriate action.

The Board acknowledges the veteran's assertions of 
entitlement to an advisory / independent medical opinion, 
entitlement to adequate reasons and bases, entitlement to a 
thorough and contemporaneous examination, and listing of 
"inadequate VA exam" as a reason the RO rating decisions 
were decided incorrectly.  The Board will take these 
contentions under advisement.  The Board refers the claim of 
entitlement to and advisory / independent medical opinion to 
the RO for appropriate action.  The additional contentions, 
while not claims for benefits per se, are duly noted and 
called to the attention of the RO.


REMAND

In August 1995, while applying for non-service-connected 
pension benefits, the veteran wrote that he had been an 
inpatient at the VA Medical Center (VAMC) in Grand Island, 
Nebraska, and that since March 15, 1995, he had been an 
inpatient at the Grand Island Nursing Home Care Unit.  The 
record shows that the veteran was hospitalized at the VA 
Medical Center in Lincoln, Nebraska, from February 1995 to 
March 1995.  The hospitalization records and underlying 
records of treatment at the VAMC in Lincoln, Nebraska, are 
associated with the claims file.  However, there are no 
records showing treatment during his stay at the VA Nursing 
Home Care Unit of the Grand Island VAMC from March 1995 to 
August 1995 associated with the claims file.  The veteran's 
current service connection claims appear to have arisen 
largely from the illnesses treated during this period of 
time, so that it appears likely that the VAMC medical records 
from Grand Island, Nebraska, would be pertinent to his 
claims.  These documents are, in contemplation of law, before 
the Secretary and the Board, and should be included in the 
record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).    

Accordingly, the case is remanded for further development as 
follows:
 
1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for the 
disabilities claimed in the issues on 
appeal.  After obtaining any required 
releases from the veteran, the RO should 
request copies of all indicated records 
which have not been previously obtained.  
The records sought must include all 
pertinent VA records of treatment from 
March 1995 to August 1995 at the Grand 
Island, Nebraska, VAMC.

2.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues on appeal. 

If the benefits sought on appeal are denied, then the 
appellant his representative should be provided with a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
The purposes of this REMAND are to obtain additional medical 
information and to ensure that the veteran is afforded due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusions warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




